            Case 5:20-cv-02709-JHS Document 5 Filed 06/23/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIAN SAUERWINE,                              :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-2709
                                              :
GAVIN P. HALIHAN,                             :
     Defendant.                               :

                                             ORDER

       AND NOW, this 23rd day of June, 2020, upon consideration of Brian Sauerwine’s Motion

to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account Statement (ECF No.

3), and pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Brian Sauerwine, #HG-7668, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of SCI-Retreat or other appropriate official to assess an initial filing fee of 20%

of the greater of (a) the average monthly deposits to Sauerwine’s inmate account; or (b) the

average monthly balance in Sauerwine’s inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall calculate,

collect, and forward the initial payment assessed pursuant to this Order to the Court with a

reference to the docket number for this case. In each succeeding month when the amount in

Sauerwine’s inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month’s

income credited to Sauerwine’s inmate account until the fees are paid. Each payment shall refer

to the docket number for this case.
            Case 5:20-cv-02709-JHS Document 5 Filed 06/23/20 Page 2 of 2




       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI-Retreat.

       4.      The Complaint is DEEMED filed.

       5.      Sauerwine’s Complaint is DISMISSED WITH PREJUDICE for failure to state

a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court’s

Memorandum.

       6.      The Clerk of Court shall CLOSE this case.

                                              BY THE COURT:


                                                         /s/Joel H. Slomsky, J.
                                              JOEL H. SLOMSKY, J.
